DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 08/24/2021. 
	
Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claim as a whole. 
In addition to the claim amendments and applicant’s arguments/remarks submitted on 08/24/2021, at best the prior art of record, Venkatesha et al. (Pub No. US 2014/0330560 A1) discloses receiving a voice command from a user at a voice controlled device, determining a presence of the user to the device using a sensor, converting the voice command to a device specific command, and performing the device specific command using the device in response to the determined presence, (see Abstract), Zurek et al. (Pub No. US 2014/0350924 A1) discloses using image data to aid voice recognition that includes the device capturing image data of a vicinity of the device and adjusting, based on the image data, a set of parameters for voice recognition performed by the device, (see Abstract), Ames et al. (Pub No. US 2015/0082180 A1) discloses that the device can use information such as the field of  Lindahl (Pub No. US 2015/0106085 A1) discloses parallel speech recognition processing of multiple audio signals produced by multiple microphones in a handheld portable electronic device that monitors the speech of a user of the device to detect a wake-up command by speech recognition processing the audio signals in parallel and when the auxiliary processor detects the command it then signals the primary processor to transition to active mode, (see Abstract), LeBeau et al. (Patent No. US 9,245,151 B2) discloses receiving at a computing device that is in a locked state, one or more user inputs to unlock the device and to execute at least one command that is different from a command for unlocking the device, (see Abstract), Ma (Pub No. US 2017/0242478 A1) discloses a sensor detects whether a human is present in a predefined proximity region and detects a direction of visual attention given by the human in the predefined proximity region, a processor coupled to the sensor and making a determination that the user's visual attention is in a direction of the target area for a minimum visual contact period, and an input engine that is activated based on the determination, (see Abstract), Imoto et al. (Pub No. US 2016/0217794 A1) discloses initiate a voice recognition upon a determination that a user gaze has been made towards a first region within which a display object is displayed, and initiate an execution of a process based on the voice recognition, (see Abstract), Tall et al. (Pub No. US 2017/0262051 A1) discloses combining eye tracking and voice-recognition control technologies to increase the speed and/or accuracy of locating and selecting objects Lee et al. (Pub No. US 2018/0165857 A1) discloses obtain the locations and the gaze directions of the users and obtains surrounding audio information to determine whether voice information of the user 150 is identified, (see Para 0049-0054 and Fig. 11-13), and Li (Pub No. US 2019/0129499 A1) discloses presenting information using an electronic device that includes when a standby or idle device detects that a user gazes at it, it starts showing contents on a display, (see Abstract).  
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole. 
Thus, claims 1, 8 and 15 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.


/HUGO MOLINA/
Primary Examiner, Art Unit 3648